Citation Nr: 0031278	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from May 1946 to March 
1947.  This is an appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office, Winston-
Salem, North Carolina, Committee on Waivers and Compromises 
which denied entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment is in the amount of $1,856.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.  

2.  The veteran had been in receipt of improved disability 
pension benefits, including an aid and attendance allowance, 
for many years. 

3.  The veteran's awards had been based on the Social 
Security benefits for himself and his wife less the 
deductible portion of their reported unreimbursed medical 
expenses.  

4.  In mid-1998, the regional office determined that the 
veteran was in receipt of gross monthly Social Security 
benefits of $919.60.  

5.  In August 1998, the regional office reduced the veteran's 
award of improved disability pension effective in December 
1996 based on an increased rate of Social Security, resulting 
in the overpayment in question.  

6.  The fault on the part of the veteran in creation of the 
overpayment was minimal and recovery of the indebtedness 
would result in severe hardship in that it would seriously 
impair the veteran's ability to meet his necessary family 
living expenses.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran had been in receipt of 
improved disability pension benefits for many years.  He was 
entitled to the additional allowance based on the need for 
aid and attendance of another person because of multiple, 
severe disabilities, primarily the residuals of a cerebral 
thrombosis which include left hemiplegia, facial weakness and 
slurred speech.  His speech is so slurred as to be almost 
incoherent and he is unable to function alone.  His wife was 
included as a dependent on his award.  His awards had been 
based solely on Social Security benefits for himself and his 
wife less the deductible portion of their reported 
unreimbursed medical expenses.  

In June 1998, the regional office received information from 
the Social Security Administration that the veteran was in 
receipt of Social Security benefits of $918.80 per month 
whereas his award had been based on Social Security benefits 
of $824.80 per month.  In August 1998, his award of improved 
disability pension was reduced, effective in December 1996, 
based on the increased rate of Social Security benefits;  
thus causing the resulting overpayment in his account.  

In its November 1998 decision, the Regional Office Committee 
on Waivers and Compromises held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  Thus, his request for a waiver 
of recovery of the indebtedness was not barred on the basis 
of any of those factors.  However, the Committee held that he 
had been at fault in creation of the overpayment by failing 
to notify the VA of the correct amount of Social Security he 
was receiving.  It was also held that there would be unjust 
enrichment if the indebtedness was not recovered.  
Accordingly, it was concluded that it would not be against 
the principle of equity and good conscience to recover the 
overpayment and the veteran's request for waiver of recovery 
of the overpayment was denied.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

In August 1998, the regional office reduced the veteran's 
award of improved disability pension effective in December 
1996 based on a higher rate of Social Security benefits than 
that on which the award was previously based and an 
overpayment was created.  The veteran had been advised on his 
award notices each year of the Social Security benefits for 
himself and his wife that formed the basis for his awards.  
However, on the award letters the social security benefit 
amount used in calculating the award is set forth as an 
annual figure rather that in terms of the monthly amount, 
gross or net, of the social security award.  In order to 
determine that an incorrect amount had been used to determine 
the award, a veteran would have to calculate whether the 
annual figure in the letter was really 12 times his monthly 
check.  Most people assume that computerized calculations are 
correct and very few would perform such a calculation if they 
had no apparent reason for thinking it was in error.  The 
veteran had not been required to file an Eligibility 
Verification Report since May 1995 since the only income for 
himself and his wife consisted of their Social Security 
benefits.  The veteran has maintained that he was led to 
believe that, if his only income consisted of Social Security 
benefits, the VA would adjust his disability pension 
automatically by computer matchup with the Social Security 
Administration.  The record indicates that the veteran's 
education was limited to elementary school and he has been 
severely disabled as a result of a cerebral thrombosis with 
left hemiplegia and a cerebral vascular accident with right 
hemiparesis, as well as seizures and hypertension.  Under the 
circumstances, the Board considers the degree of fault on the 
part of the veteran in creation of the overpayment to be 
quite minimal.  

In his September 1998 financial status report, the veteran 
indicated that the combined monthly income of himself and his 
spouse, consisting only of their Social Security benefits 
plus his VA pension of $113 per month, was $1,248 whereas his 
monthly expenses were $1,347.  The only asset listed besides 
real estate, which was apparently the veteran's residence, 
was a vehicle valued at $9,000.  Given the minimal, poverty 
level income of the veteran, along with his severe level of 
physical impairment and the resulting apparent extra 
expenses, it appears clear that recovery of the overpayment 
would result in a severe financial hardship for the veteran 
and his spouse.  

The purpose of improved disability pension is to provide an 
income supplement to veterans with very limited financial 
resources and the veteran falls within that category.  Thus, 
recovery of the overpayment in this case would defeat the 
purpose for which the benefit was intended.  In view of the 
veteran's current financial situation, it does not appear 
that waiver of recovery of the overpayment would result in 
any unjust enrichment.  Accordingly, under the circumstances, 
the Board concludes that recovery of the overpayment of 
improved disability pension would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  It follows that favorable action in connection with 
the veteran's request for a waiver of recovery of the 
overpayment is in order.  In arriving at its decision in this 
case, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.  



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals





- 3 -



- 1 -


